UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the quarterly period ended September 30, 2012 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the transition period from to Commission File Number:000-52828 Southern Hospitality Development Corp. (Exact name of registrant as specified in its charter) Colorado 80-0182193 (State or other jurisdiction of incorporation or organization)
